


Exhibit 10.5

 

June 19, 2020

 

Trebia Acquisition Corp.

41 Madison Avenue, Suite 2020

New York, NY 10010

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

 

BofA Securities, Inc.

One Bryant Park

New York, NY 10036

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Trebia Acquisition Corp., a Cayman Islands exempted company (the
“Company”) and Credit Suisse Securities (USA) LLC and BofA Securities, Inc., as
representatives (the “Representatives”) of the several underwriters named in
Schedule A thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each unit
comprised of one Class A ordinary share of the Company, par value $0.0001 per
share (the “Class A Ordinary Shares”), and one-third of one redeemable warrant,
each whole warrant exercisable for one Class A Ordinary Share (each, a
“Warrant”). Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by it,
whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. In the event that the Company does not complete a Business Combination within
the time period set forth in the Company’s amended and restated memorandum and
articles of association, as the same may be further amended from time to time
(the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company to pay its tax obligations, if any (less up to $100,000 of such
net interest to pay dissolution expenses), divided by the number of then
outstanding IPO Shares, which redemption will completely extinguish public
shareholders’ rights as shareholders (including the right to receive further
liquidation distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in the cases of clauses (ii) and (iii) to the Company’s obligations
under Cayman Islands law to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest or claim of any kind in or to any distribution of the Trust
Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Founder Shares owned by the undersigned.
However, if the undersigned has acquired IPO Shares in or after the IPO, it will
be entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company does not complete a Business
Combination within the time period set forth in the Charter. In the event of the
liquidation of the Trust Account, the undersigned agrees that it will be liable
to the Company if and to the extent any claims by a third party (other than the
Company’s independent registered public accounting firm) for services rendered
or products sold to the Company, or a prospective target business with which the
Company has discussed entering into a transaction agreement, reduce the amount
of funds in the Trust Account to below the lesser of (i) $10.00 per IPO Share
and (ii) the actual amount per IPO Share held in the Trust Account as of the
date of the liquidation of the Trust Account, if less than $10.00 per

 

1

--------------------------------------------------------------------------------



 

IPO Share due to reductions in the value of the assets in the Trust Account, in
each case less interest that may be withdrawn to pay the Company’s tax
obligations, if any; provided that such liability will not apply to any claims
by a third party or prospective target business who executed a waiver of any and
all rights to the monies held in the Trust Account (whether or not such waiver
is enforceable) nor will it apply to any claims under the Company’s obligation
to indemnify the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended, pursuant to the Underwriting
Agreement. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Account with respect to any Warrants, all rights of
which will terminate on the Company’s liquidation.

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment from the
Company prior to, or for services rendered in order to effectuate, the
completion of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Prospectus Summary— The Offering—Limited payments to insiders.”

 

5. (a) The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Class A Ordinary Shares for cash, securities or other
property. Notwithstanding the foregoing, if the closing price of the Company’s
Class A Ordinary Shares equals or exceeds $12.00 per share (as adjusted for
share splits, share capitalizations, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after the Company’s initial Business Combination, the Founder
Shares will be released from the Lockup.

 

(b) Notwithstanding the provisions set forth in paragraphs 5(a) and 5(c), during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the undersigned will not, without the prior
written consent of the Representatives pursuant to the Underwriting Agreement,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, hedge
or otherwise dispose of or agree to dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any other Units, Class A Ordinary Shares, Founder Shares or Warrants
or any securities convertible into, or exercisable, or exchangeable for, Class A
Ordinary Shares owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Class A Ordinary Shares, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Class A Ordinary Shares owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

2

--------------------------------------------------------------------------------



 

(c) The undersigned agrees that until the Company completes an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

(d) Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales by the undersigned of the Founder Shares,
Private Placement Warrants and Class A Ordinary Shares issued or issuable upon
the exercise of the Private Placement Warrants or conversion of the Founder
Shares are permitted (i) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members or
partners of the undersigned or their affiliates, any affiliates of the
undersigned, or any employees of such affiliates; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (iii) in
the case of an individual, by virtue of laws of descent and distribution upon
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by private sales or transfers made in
connection with the completion of the Business Combination at prices no greater
than the price at which the Founder Shares, Private Placement Warrants or
Class A Ordinary Shares, as applicable, were originally purchased; (vi) by
virtue of the undersigned’s organizational documents upon liquidation or
dissolution of the undersigned; (vii) to the Company for no value for
cancellation in connection with the completion of the Business Combination;
(viii) in the event of the Company’s liquidation prior to the completion of a
Business Combination; or (ix) in the event of completion of a liquidation,
merger, share exchange or other similar transaction which results in all of the
Company’s shareholders having the right to exchange their Class A Ordinary
Shares for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (i) through
(vi) these permitted transferees must enter into a written agreement agreeing to
be bound by the restrictions herein. For the avoidance of doubt, the transfers
of Founder Shares, Private Placement Warrants and Class A Ordinary Shares issued
or issuable upon the exercise of the Private Placement Warrants or conversion of
the Founder Shares shall be permitted regardless of whether a filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
with respect to such transfers.

 

6. The undersigned hereby agrees that upon the redemption of the Class A
Ordinary Shares by any public shareholder in connection with the shareholder
vote to approve the Business Combination as provided for in the Charter (each a
“Public Share Redemption”), the undersigned agrees to forfeit to the Company at
no cost one Class B ordinary share of the Company, par value $0.0001 per share
(the “Class B Ordinary Shares”) for each four (4) Class A Ordinary Shares
redeemed in the Public Share Redemption; provided, that in no event shall the
undersigned forfeit any fractional Class B Ordinary Shares.

 

7. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

 

8. The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Founder
Shares or IPO Shares, and agrees not to seek redemption with respect to such
shares (or sell such shares to the Company in any tender offer) in connection
with any shareholder vote to approve (x) a Business Combination or (y) an
amendment to the Charter that would affect the substance or timing of the
Company’s obligation to allow redemption in connection with the Business
Combination or to redeem 100% of the Class A Ordinary Shares if the Company has
not completed a Business Combination within 24 months from the closing of the
IPO.

 

9. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article 49.7 of the Charter prior to the completion of a Business
Combination unless the Company provides public shareholders with the opportunity
to redeem their Class A Ordinary Shares upon such approval in accordance with
such Article 49.7 thereof.

 

10. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

11. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or

 

3

--------------------------------------------------------------------------------



 

entities; (ii) “Insiders” shall mean all officers, directors and sponsors of the
Company immediately prior to the IPO; (iii) “Founder Shares” shall mean all of
the Class B Ordinary Shares of the Company, par value $0.0001 per share,
acquired by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the
Class A Ordinary Shares issued in the Company’s IPO; (v) “Private Placement
Warrants” shall mean the warrants that are being sold privately by the Company
simultaneously with the consummation of the IPO; (vi) “Trust Account” shall mean
the trust account into which the net proceeds of the Company’s IPO and a portion
of the proceeds from the sale of the Private Placement Warrants will be
deposited; and (vii) “Registration Statement” means the Company’s registration
statement on Form S-1 (SEC File Nos. 333-238824 and 333-239221) filed with the
SEC, as amended.

 

12.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13.The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

14. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the completion of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement to be
effective as of the date first set forth above.

 

 

BGPT TREBIA LP

 

By: Bridgeport Partners GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Frank R. Martire, Jr.

 

Name:

Frank R. Martire, Jr.

 

Title:

Member

 

 

 

 

 

 

 

By:

/s/ Frank Martire, III

 

Name:

Frank Martire, III

 

Title:

Member

 

 

 

 

 

 

 

TRASIMENE TREBIA, LP

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Tanmay Kumar

 

Name:

Tanmay Kumar

 

Title:

Chief Financial Officer

 

[Signature Page to Letter Agreement (Sponsor)]

 

--------------------------------------------------------------------------------
